Title: From Thomas Jefferson to William Preston, 22 October 1779
From: Jefferson, Thomas
To: Preston, William



Sir
Williamsburg Oct. 22. 1779.

Mrs. Byrd the other day inclosed to me copies of two entries under your hand, the one for 1000 acres at and near the Lead mines on both sides New river joining Forbes’s and Herbert’s land including the Mine hill, the other for 1000 acres at the big French Salt lick on the S. W. side of Cumberland river near the mouth of Stone’s creek, both made by Colo. Byrd on the 1st. of March 1774 by virtue of Governor’s warrants. Under the present land law the original warrants are indispensably necessary to obtain a grant of the lands, to the widow. I must therefore pray the favor of you to contrive me by a very safe hand and as soon as you can, the original warrants, as Mrs. Byrd, unacquainted with these things herself, has desired me to act in this matter for herself and children. I hope this letter will find you in better health than I lately heard you were. I am Dr. Sir with much esteem Your humble servt.,

Th: Jefferson


P.S. Should the change of counties or any other circumstance have put these warrants out of your hands you will oblige me by applying for them to the holder, as the distance will render repeated correspondence so dilatory as to defeat the widow’s purpose.

